Affirmed and Opinion filed June 6, 2006








Affirmed and Opinion filed June 6, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-00559-CV
____________
 
IN THE INTEREST OF
H.M.M., A CHILD
 
 

 
On Appeal from the 278th
District Court
Walker County, Texas
Trial Court Cause No. 22,325
 

 
O P I N I O N
Appellant Lashawn Mays, the biological
mother of H.M.M., appeals the trial court=s failure to grant
sole custody to her father after it terminated her parental rights and ordered
that H.M.M. remain in the custody of Child Protective Services.  Because appellant has no standing to
challenge the trial court=s order, we affirm.
Section 161.206(b) of the Texas Family
Code states:
[A]n order terminating the
parent-child relationship divests the parent and the child of all legal rights
and duties with respect to each other, except that the child retains the right
to inherit from and through the parent unless the court otherwise provides.




Tex. Fam. Code Ann. ' 161.206(b)
(Vernon 2003).  Mays did not appeal the
termination of her parental rights. 
Therefore, Mays has no legal interest in H.M.M. and lacks standing to
appeal the trial court=s order. 
Ryder v. State, 917 S.W.2d 503, 505 (Tex. App.CWaco 1996, no
writ) (holding that mother whose parental rights had been terminated did not
have standing to appeal the review hearing=s outcome);
Glover v. Moore, 536 S.W.2d 78, 79-80 (Tex. App.CEastland 1976, no
writ) (holding that mother who sought managing conservatorship of child after
her parental rights were terminated had no justiciable interest in the subject
matter in litigation); see also Durham v. Barrow, 600 S.W.2d 756,
760 (Tex. 1980) (noting that mother whose parental rights had been terminated
had standing to attack the termination decree but lacked standing to bring a
bill of review as a party to the child=s adoption if the
termination decree was valid); In re Lambert, 993 S.W.2d 123, 132 (Tex.
App.CSan Antonio 1999,
orig. proceeding) (stating in adoption matter that A[f]ormer parents
do not have standing to invoke the trial court=s continuing
jurisdiction over managing conservatorship issues@); In re S.M.C.,
No. 07-04-0429-CV, 2005 WL 441538, at *1 (Tex. App.CAmarillo Feb.
25,  2005, no pet.) (not designated for
publication) (holding that mother who did not appeal the termination of her
parental rights lacked standing to appeal portions of the final order
appointing the child=s father and his wife as managing
conservators).
Because Mays has no standing to challenge
the trial court=s order, we have no subject matter
jurisdiction over her appeal.  See
Ryder, 917 S.W.2d at 505 (holding that appellate court lacked subject
matter jurisdiction because mother lacked standing); see generally Tex.
Assn. of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 445-46 (Tex. 1993)
(explaining that standing is a non-waivable component of subject matter
jurisdiction that can be raised sua sponte by the court).  Accordingly, we affirm the trial court=s judgment.
 
 
 
/s/      Adele Hedges
Chief Justice
 
 
Judgment
rendered and Opinion filed June 6, 2006.
Panel
consists of Chief Justice Hedges and Justices Yates and Guzman.